Citation Nr: 1117378	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2009, the Veteran requested a hearing before the Board, to be conducted via videoconference.  In a March 2010 letter, the RO informed the Veteran that a hearing was scheduled for April 19, 2010, and advised the Veteran to appear at the RO at the appointed time to testify via videoconference before a Board member, seated in Washington, DC.  The record indicates that the Veteran did not appear for the scheduled hearing.  Since the date of the hearing, the Veteran has not presented good cause for his failure to appear and has not requested that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2010).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced severe loud noise exposure as a member of a field artillery unit during service.  

2.  Symptoms of tinnitus were chronic in service and continuous after service.

3.  The Veteran currently has a diagnosed tinnitus disability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2009 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran essentially contends that, due to in-service exposure to loud noises during two years of service in an artillery unit, he developed tinnitus.  After a review of all the evidence of record, lay and medical, with the resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

First, the Board finds that the Veteran experienced severe loud noise exposure during service.  The Veteran's service personnel records indicate that the Veteran's military occupation specialty (MOS) was that of a member of a field artillery unit.  In two March 2009 statements, the Veteran described firing howitzers and 175-millimeter guns without the use of hearing protection.  As the Veteran's descriptions of in-service noise exposure are consistent with those expected of a member of a field artillery unit, the Board finds that the Veteran experienced severe loud noise exposure during service.

The Board also finds that the Veteran experienced chronic tinnitus symptomatology during service.  In a March 2009 tinnitus questionnaire, the Veteran stated that he had experienced constant tinnitus during service with onset in September 1966.  In a March 2009 claim for benefits, the Veteran wrote that he had experienced tinnitus since September 1966.  The Veteran's service treatment records do not contain any notation or diagnosis for tinnitus; however, in an August 1968 report of his medical history, written just prior to discharge from service, the Veteran did not make any notation when asked to state whether he had or had not experienced hearing loss.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  In this case, the Veteran has described experiencing tinnitus since early in service.  As a member of a field artillery unit, the Board recognizes that the Veteran experienced severe noise exposure during service.  As nothing in the service treatment records, to include the August 1968 report of his medical history, contradicts the Veteran's consistent claims of chronic in-service tinnitus, the Board finds the Veteran's accounts of such symptomatology to be credible and, therefore, finds that the Veteran experienced chronic tinnitus symptomatology during service.  

The Board also finds that the Veteran experienced continuous tinnitus symptomatology since discharge from service.  As noted above, the Veteran has claimed to have experienced chronic tinnitus symptomatology since September 1966.  As nothing in the claims file contradicts the Veteran's consistent claims of continuous tinnitus symptomatology since service, the Board finds his accounts of such symptomatology to be credible and, therefore, finds that the Veteran experienced chronic tinnitus symptomatology since discharge from service.  

The Board also notes that the Veteran has a current diagnosis of tinnitus.  In the March 2009 VA audiology examination report, the VA examiner diagnosed the Veteran as having constant tinnitus.  

Considering that the evidence demonstrates credible evidence of in-service severe loud noise exposure, chronic tinnitus symptomatology during service, continuous symptomatology since service, and currently has a diagnosed tinnitus disorder.  As the tinnitus symptoms were chronic in service, the subsequent manifestations of the same chronic disease at a later date are to be service connected.  See  38 C.F.R. 
§ 3.303(b).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is required before the issue of service connection for hearing loss is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

The Veteran claims that he developed bilateral hearing loss due to in-service noise exposure.  As noted above, the Veteran's service personnel records indicate that the Veteran's MOS was that of a member of a field artillery unit and the Board has found that the Veteran experienced severe noise exposure during service.  In a March 2009 statement, the Veteran claimed that he developed hearing loss due to in-service exposure to artillery fire.  In an additional March 2009 statement, the Veteran stated that, prior to discharge from service, he noticed that he was experiencing lessened hearing in his left ear when compared  with his right.  He stated that this was hearing loss symptomatology and that it had continued since his discharge from service. 

Reviewing the service treatment records, in a March 1966 service entrance examination report, the service examiner found that the Veteran's right ear audiometric thresholds ranged from 5 decibels at 1,000 Hz to 25 decibels at 4,000 Hz.  The service examiner also found that the left ear audiometric thresholds ranged from 10 decibels at 1,000 Hz to 20 decibels at 4,000 Hz.  The Veteran did not seek treatment for bilateral hearing loss or tinnitus symptomatology during service.  On the Veteran's August 1968 service discharge examination, the service examiner found that the Veteran's bilaterally audiometric thresholds ranged from zero decibels at 1,000 Hz to 5 decibels at 4,000 Hz.  On a contemporaneous report of his medical history, the Veteran did not leave a notation when asked to state whether he had or had not experienced hearing loss.  

In a May 2009 VA audiology examination report, the VA examiner diagnosed bilateral mild to severe sensorineural hearing loss.  Having reviewed the record, the VA examiner opined that it was not likely that the Veteran's current hearing loss was related to service because the Veteran's hearing was normal upon discharge.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Having reviewed the evidence, the Board finds that the May 2009 VA examiner's opinion regarding the etiology of the Veteran's hearing loss disability is inadequate.  In the May 2009 opinion, the VA examiner opined that it was not likely that the Veteran's current hearing loss was related to service because the Veteran's hearing was normal upon discharge.  As indicated above, the Veteran's service entrance examination report indicated hearing with audiometric thresholds of 25 decibels at 4,000 Hz in the right ear and 20 decibels at 4,000 Hz in the left ear, respectively.  By contrast, in the August 1968 service discharge medical examination report, the service examiner reported hearing test results with audiometric thresholds of 5 decibels at 4,000 Hz, bilaterally.  

The Board finds that the August 1968 service discharge examination report is severely flawed.  As noted above, the Veteran served two years in an artillery unit and experienced severe in-service noise exposure.  Yet, according to the August 1968 discharge medical examination report, the Veteran's hearing supposedly improved between service entrance and discharge.  As the August 1968 service discharge examination report is flawed, and the May 2009 VA examiner's opinion is based solely on its findings, the Board finds that the May 2009 VA examiner's opinion is inadequate, and a remand is necessary for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (ruling that when VA provides a veteran with an examination, the examination must be adequate).  

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for an examination for the purpose of determining the etiology of his current bilateral hearing loss disorder.  The VA examiner should be provided with the relevant evidence from the claims file.  An interview of the Veteran regarding the medical history, a review of the relevant evidence, an audiology examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should note that the audiometric findings reported in the August 1968 service discharge medical examination are to be considered flawed, as they indicate that the Veteran's hearing improved dramatically after two years of service with an artillery unit, and are not to be relied upon.  The VA examiner then should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss disability is related to any incident in service, to include in-service loud noise exposure?


The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer the question presented without resort to speculation, the examiner should so indicate, and should state the reason for an inability to provide the requested opinion.

2.  Following the completion of the requested actions, the AMC/RO should then re-adjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), and should be afforded an applicable opportunity to respond.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


